                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                   No. 4:20-CV-38-BO

TIMOTHY D. BEST,                             )
                                             )
       Plaintiff,                            )
v.                                           )                      ORDER
                                             )
VILLAGE OF ELLENVILLE AND                    )
ELLENVILLE JUSTICE COURT;                    )
ULSTER COUNTY AND
ULSTER COUNTY JAIL AND THEIR                 )
EMPLOYEE; CONTRACTOR PRIME                   )
CARE MEDICAL OF NEW YORK, INC.               )
AND THEIR EMPLOYEE,                          )
                                             )
       Defendants.                           )


       This cause comes· before the Court on the memorandum and recommendation of United

States Magistrate Judge Robert T. Numbers, II allowing plaintiff to proceed without prepayment

of fees and recommending that this action be dismissed. [DE 6]. No objections to the memorandum

and recommendation have been filed. For the reasons that follow, the memorandum and

recommendation (M&R) is ADpPTED and this action is DISMISSED.

                                        BACKGROUND

       Plaintiff, who proceeds in this action prose, alleges in his complaint that from September

5, 2019, to February 11, 2020, he was unlawfully incarcerated and subjected to cruel and unusual

punishment. Plaintiff alleges that he did not waive his right to counsel at his arraignment nor was

he asked if he wanted to adjourn his case so that he could have counsel present. Plaintiff alleges

that while incarcerated at the Ulster County Jail he was diagnosed with an ear infection by

defendant Prime Care Medical but that he was given the wrong treatment, causing his condition to




            Case 4:20-cv-00038-BO Document 8 Filed 05/14/20 Page 1 of 2
worsen. Plaintiff alleges that his Sixth, Eighth, and Fourteenth Amendment rights were violated

and seeks $32,000 in actual damages and $1,000,000 for pain and suffering.

                                          DISCUSSION

       A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310,315 (4th Cir. 2005) (internal quotation and citation omitted).

       Here, plaintiff has not filed any objections to any portion of the M&R. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the M&R is ADOPTED.

                                          CONCLUSION

       The memorandum and recommendation of Magistrate Judge Numbers [DE 6] is

ADOPTED and plaintiffs complaint is DISMISSED. The clerk is DIRECTED to close the case.



       SO ORDERED, this      _L!j___ day of May, 2020.

                                              ~NCE w. BOYLE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2

            Case 4:20-cv-00038-BO Document 8 Filed 05/14/20 Page 2 of 2
